§ § =L E »

 

UNITED sTATEs DisTRIcT coURT FEB
NoRTHERN DIsTRIcT oF ILLiNoIs 03 2019
wEsTERN DIvIsIoN CLERTHQMAS G 8
K. U.S. DlSTR'I?C(-'?TON ‘
UNITED sTATEs oF AMERICA COURr
NO. 19 cR 50006
V.
Judge Ia_in D. Johnston
BRENTON wELLs

PROTECTIVE ORDER GOVERN]NG DISCOVERY

Upon the agreed motion of the government, pursuant to Fed. R. Crim. P. 16(d)
and 18 U.S.C. § 3771(a)(1) and (8), it is hereby ORDERED:

1. All of the materials provided by the United States in preparation for, or
in connection with, any stage of the proceedings in this case (collectively, “the
materials”) are subject to this protective order and may be used by defendant and
defendant’s counsel (deiined as counsel of record in this case) solely in connection
With the defense of this case, and for no other purpose, and in connection With no
other proceeding, without further order of this Court.

2. Defendant and defendant’s counsel shall not disclose the materials or
their contents directly or indirectly to any person or entity other than persons
employed to assist in the defense, persons who are interviewed as potential Witnesses,
counsel for potential Witnesses, and other persons to Whom the Court may authorize
disclosure (collectively, “authorized persons”). Potential witnesses and their counsel
may be shown copies of the materials as necessary to prepare the defense, but may

not retain copies without prior permission of the Court. The materials and their

contents shall not be disclosed either directly or indirectly to any person or entity
outside of the United States without prior authorization from the Court.

3. Certain materials disclosed or to be disclosed by the government may
contain particularly sensitive information, including financial information of one or
more persons other than the defendant to whom the information is disclosed. No such
materials, or the information contained therein, may be disclosed to any persons
other than defendant, counsel for defendant, persons employed to assist the defense,
or the person to Whom the sensitive information solely and directly pertains, without
prior notice to the government and authorization from the Court. Absent prior
permission from the Court, financial sensitive information shall not be included in
any public filing with the Court, and instead shall be submitted under seal (eXcept in
the case of a defendant Who chooses to include in a public document sensitive
information relating solely and directly to the defendant making the iiling).

4. Defendant, defendant’s counsel, and authorized persons shall not copy
or reproduce the materials except in order to provide copies of the materials for use
in connection With this case by defendant, defendant’s counsel, and authorized
persons. Such copies and reproductions shall be treated in the same manner as the
original materials,

5. Defendant, defendant’s counsel, and authorized persons shall not

disclose any notes or records of any kind that they make in relation to the contents of

-.

the materials, other than to authorized persons, and all such notes or records are to
be treated in the same manner as the original materials,

6. Before providing materials to an authorized person, defense counsel
must provide the authorized person with a copy of this Order.

7 . Upon conclusion of all stages of this case, all of the materials and all
copies made thereof shall be disposed of in one of three Ways, unless otherwise
ordered by the Court. The materials may be (1) destroyed; (2) returned to the United \
States; or (3) retained in defense counsel's case file. The Court may require a
certification as to the disposition of any such materials, In the event that the
materials are retained by defense counsel, the restrictions of this Order continue in
effect for as long as the materials are so maintained, and the materials may not be
disseminated or used in connection with any other matter without further order of
the Court.

8. To the extent any material is produced by the United States to
defendant or defendant’s counsel by mistake, the United States shall have the right
to request the return of the material and shall do so in writing. Within five days of
the receipt of such a request, defendant and/or defendant’s counsel shall return all
such material if in hard copy, and in the case of electronic materials, shall certify in
Writing that all copies of the specified material have been deleted from any location

in Which the material was stored.

9. The restrictions set forth in this Order do not apply to documents that
are or become part of the public court record, including documents that have been
received in evidence at other trials, nor do the restrictions in this Order limit defense
counsel in the use of discovery materials in judicial proceedings in this case, except
that any document filed by any party Which attaches or otherwise discloses specially
identified sensitive information as described in Paragraph 3, above, shall be Eled
under seal to the extent necessary to protect such inforrnation, absent prior
permission from this Court.

10. Nothing contained in this Order shall preclude any party from applying
to this Court for further relief or for modification of any provision hereof.

QTTER\
IAii\ii).\ JoHi`\Jse“oN
Magistrate Judge

United States District Court
Northern District of Illinois

 

Date: F?`XQ;\\ C'\`

Agreed and Jointly Submitted by:

jj//¢/ %M// 2/3/2019
Pae§ssa:isee~ie'_

 

;)'-.\\ Tamr DATE
Atto ey for Brenton Wells
… ` 2/3/2019
s€oTT PACCAG@NI DATE

Assistant United States Attorney

